716 N.W.2d 587 (2006)
475 Mich. 1222
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Vito MONACO, Defendant-Appellant.
Docket No. 126852. COA No. 247383.
Supreme Court of Michigan.
July 11, 2006.
In this cause, the Attorney General's motion to intervene and motion for rehearing have been considered. The motion to intervene is DENIED as unnecessary. Pursuant to MCL 14.28, the Attorney General is required to prosecute all actions in this Court in which the state is a party. Because this is a criminal action in which the state is a party, the Attorney General has been listed as a representative of the state throughout the proceedings in this Court and, therefore, does not need to intervene. As for the motion for rehearing, it is DENIED.
WEAVER, J. (dissenting in part):
I dissent from the majority's decision to deny rehearing. I previously joined Justice Kelly in her concurrence/dissent to the majority's affirmance of the Court of Appeals decision regarding the appropriate statute of limitations. People v. Monaco, 474 Mich. 48, 710 N.W.2d 46 (2006). I dissented from section IV and the conclusion of the majority opinion because I believed that the Court of Appeals was correct when it found that felony-nonsupport is a continuing violation. Consequently, I would have affirmed the conclusions of the Court of Appeals. For these same reasons, I would grant the Attorney General's motion for rehearing.
MARILYN J. KELLY, J. (dissenting in part and concurring in part):
I dissent from the majority's decision to deny the motion for rehearing. As I opined in my concurrence/dissent in People v. Monaco, 474 Mich. 48, 59-65, 710 N.W.2d 46 (2006), the majority incorrectly determined that felony nonsupport is not a continuing violation.
With respect to the motion to intervene, I concur in the majority's determination that the motion is unnecessary. The Attorney General asks to join the suit as an intervening plaintiff-appellee. His arguments are framed on behalf of the people *588 of the state of Michigan. But the people are already a party in this case. They are the plaintiff-appellee. Attorney General Michael A. Cox is listed, along with Assistant Prosecuting Attorney Jennifer Frustaci Adlhoch, as the representative of the people. See Monaco, supra at 48, 710 N.W.2d 46. Because the people are already a party, the Attorney General had no need to resort to MCL 14.28 or 14.101 in order to intervene. Hence, the people already are entitled to file a motion for rehearing, and the Attorney General is entitled to argue the motion.